It appears to me that the record in this case discloses that W. L. Clarke was the Democratic primary nominee for the office of Tax Assessor in Leon County. That such nomination was accomplished by the vote and action of the County Democratic Executive Committee (pursuant to law) after the canvass of precinct returns had disclosed a tie to exist in the number of votes cast for him and for his opponent in the primary election. The majority opinion holds that Clarke is entitled to have his name placed on the general election ballot as the nominee for the office of Tax Assessor of the Democratic Party in Leon County and in this I agree with the majority opinion.
If Clarke is the nominee of the Democratic Party, he is such nominee as the result of the primary election held in Leon County.
It appears clear to me that the provisions of Chap. 12038 Acts of 1927, preclude one who was a candidate subject to the action of the party in a Democratic primary from having his name printed on the general election ballot pursuant to petition when his opponent has, pursuant to the primary election and the laws governing the same, become the nominee of the party. I, therefore, can not concur in the majority opinion. *Page 512